Harwell, J.
1. The first ground of the amendment to the motion for new trial complains of a certain excerpt from the court’s charge to the jury on the burden of proof and on the presumption as to the innocence of the accused. There is no specific exception to this excerpt, the ground simply alleging that “the court erred in giving the following charge,” and that “the court should have charged aá follows:” then setting out a charge on the subject of presumption of innocence. The excerpt from the charge excepted to, and that suggested by the movant, are both in the abstract correct. A mere general assignment that a charge is error presents nothing for the consideration of this court, except as to its abstract correctness. S. A. L. Ry. v. Barrow, 18 Ga. App. 361 (3) (89 S. E. 383), and citations. Neither is such excerpt erroneous because the court, as movant contends, should have given some further charge in connection therewith. Hill v. State, 18 Ga. App. 359 (89 S. E. 351), and citations; Killian v. State, 19 Ga. App. 750 (2) (93 S. E. 337). A ground of a motion for a new trial should be complete in itself. If the excerpt from the charge of the court, generally excepted to, be wholly erroneous, then, as all error is presumably prejudicial, this court will further consider the matter by examining the record for the-purpose of ascertaining whether or not the party complaining has really been injured by the giving of such instruction. But when' the excerpt to which a general exception is taken is abstractly correct, then the investigation here must end. Anderson v. So. Ry. Co., 107 Ga. 501 (4), 511 (33 S. E. 644).
3. The judge in his charge instructed the jury that they might believe the statement of the defendant in preference to the sworn testimony in the case, if they saw proper to do so. If counsel desired further instruction on the defendant’s statement, they should have requested it; and the failure of the court to charge further on this subject was not reversible error. Pitts v. State, 114 Ga. 35 (3) (39 S. E. 873). The evidence authorized the verdict, and the judgment will not be disturbed.

Judgment affirmed.


Broyles, P. J., and Bloodworth, J., concur.